   Case 1:19-cv-06814-RA-JLC Document 41 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                             USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC#:
 JANETTE E. AJASIN,                                          DATE FILED: 6-11-20

                           Plaintiff,

                      v.                                     19-CV-6814 (RA)

                                                                 ORDER
 ANTONIO ORTIZ, COACH LEASING,
 INC., AND COMMUNITY COACH,

                           Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the Revised Case Management Plan and Scheduling Order entered on

June 10, 2020, the post-discovery conference currently scheduled for June 19, 2020 is

hereby adjourned to October 23, 2020 at 11:30 a.m.

SO ORDERED.

Dated:     June 11, 2020
           New York, New York

                                               RONNIE ABRAMS
                                               United States District Judge
